DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 06/15/2021.
Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claim 15, the phrase “the adhesive disposed on the one or more panels of the second subset is disposed on thereon before the folding first subset of panels” renders claim 15 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 4 paragraph 10 of the Specification, the method of erecting the box is disclosed to providing panels with adhesive disposed thereon.  The Specification does not disclose the adhesive is disposed on the second subset of panels prior to folding the first subset of panels.  Therefore, the feature is considered new matter.
Claims 16-20 are dependent of claim 15 and include all the same limitations.
Regarding claim 21, the phrase “one or more panels of the first subset having adhesive disposed thereon prior to the folding of the first subset of the panels … one or more panels of the second subset having adhesive disposed thereon prior to the folding of the first subset of the panels” renders claim 21 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 4 paragraph 10 of the Specification, the method of erecting the box is disclosed to providing panels with adhesive disposed thereon.  The Specification does not disclose the adhesive is disposed on the first subset and the second subset of panels prior to the folding of the first subset of panels.  Therefore, the features is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “after providing a box template” renders claim 1 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  It is unclear if the box template is the same or different from the box template already provided.  For examining purposes, the phrase is interpreted as “after providing the box template”.
Regarding claim 1, the phrase “after making one or more initial folds ... and after attaching the at least two panels together … and after performing the one or more additional folds” also renders claim 1 vague and indefinite because it is unclear if the additional securing elements step is part of the method list.  When presenting a list, the last item of said list is preceded by the term “and” in order to indicate said item is the last item of said list.  For examining purposes, the phrase is interpreted as “after making one or more initial folds ... after attaching the at least two panels together … and after performing the one or more additional folds”.
Regarding claim 12, the phrase “attaching at least two panels of the plurality of panels together with the adhesive on at least one panel” renders claim 12 vague and 
Claims 2-11 and 14 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference de Boer et al. (2019/0092513).
Regarding claim 1, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box template (24),
wherein the box template (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box template (24), making one or more initial folds in the box template (10) to form a partially folded box template (10);
after making the one or more initial folds, attaching at least two panels of the plurality of panels (12, 14, 16, 18, 26, 28) together with the adhesive on at least one panel of the one or more panels having an adhesive disposed thereon,
wherein the adhesive is configured to stabilize the folded panels of the partially folded box template (10) such that the partially folded box template (10) remains in its partially folded state even without assistance from a user or machine;
after attaching the at least two panels together with the adhesive, performing one or more additional folds in the box template (10) to completely erect the box (84) from the box template (24); and
after performing the one or more additional folds, applying one or more additional securing elements (92) to an exterior surface of the erected box 
(Figure 1-2, 6, 19-20 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 65)
Regarding claim 2, de Boer et al. disclose providing a box template (24) forming one or more cuts (32) and one or more creases (20, 22) in a sheet material and applying the adhesive to the one or more panels. (Page 3 paragraph 42, 45, 46)
Regarding claim 3, de Boer et al. disclose applying adhesive to the one or more panels comprises applying glue or double-side tape to the one or more panels. (Page 3 paragraph 45)
Regarding claim 5, de Boer et al. disclose providing the box template (24) comprises applying the adhesive to the one or more panels. (Page 3 paragraph 45)
Regarding claim 6, de Boer et al. disclose making the one or more initial folds comprises folding one or more of the panels to bring planar surfaces of the one or more panels into contact with one another. (Figure 1-2 and Page 3 paragraph 45)
Regarding claim 7, de Boer et al. disclose folding the one or more panels to bring planar surfaces of the one or more panels into contact with one another comprises folding the one or more the panels so that the adhesive is disposed between the planar surfaces of the one or more panels. (Figure 1-2 and Page 3 paragraph 45)
Regarding claim 11, de Boer et al. disclose positioning an item (50) to be packaged within the erected box (84) in the partially folded box (10) after making the one or more initial folds. (Figure 6 and Page 4 paragraph 54)
Regarding claim 12, de Boer et al. disclose after performing the one or more additional folds, attaching at least two panels of the plurality of panels (12, 14, 16, 18, 
Regarding claim 14, de Boer et al. disclose the applying one or more additional securing elements (92) comprises applying one or more straps, tape, staples, glue, or combination thereof to the exterior surface of the erected box. (Figure 20 and Page 5 paragraph 65)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) as applied to claim 3 above, and further in view of reference Nigrosh (3973475).
Regarding claim 4, de Boer et al. disclose the claimed invention as stated above but do not disclose the glue comprises at least one of an elastic glue, a long time open glue, a pressure sensitive glue, or a pressure activated glue.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the glue of de Boer et al. by incorporating the pressure activated glue as taught by Nigrosh, since column 4 lines 57-62 of Nigrosh states such a modification would ensure the glue does not permanently bond the panels until the pressure is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) as applied to claim 1 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 8, de Boer et al. disclose the claimed invention as stated above but do not disclose the to-be-packaged item is positioned on the box template prior to making the one or more initial folds.
Feijen et al. disclose a method of erecting a box, said method comprising the step of positioning a to-be-packaging item (67) on the box template (40) prior to making the initial folds. (Figure 4A and Page 14 paragraph 136, 139)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the to-be-packaging item on the box template prior to making the initial folds as taught by Feijen et al., since such a .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Feijen et al. (2015/0360433) as applied to claim 8 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 9, de Boer et al. modified by Feijen et al. disclose the claimed invention as stated above but do not explicitly disclose the one or more initial folds comprises folding at least one of the panels to bring the at least one panel into contact with the to-be-packaged item.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 2 lines 44-50 of Gorski et al. states such a modification would ensure the packaged items have a fixed orientation when packaged.
Regarding claim 10, de Boer et al. modified by Feijen et al. and Gorski et al. disclose attaching the at least one panel to the to-be-packaging item (de Boer et al. – 

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609).
Regarding claim 15, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box template (24),
wherein the box template (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box template (24), folding a first subset (14, 16, 26, 28) of panels of the box template (24) to form a partially folded box template (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, attaching the first subset (14, 16, 26, 28) of panels together to hold the box template (24) in the partially folded configuration even without assistance from a user or machine,

after attaching first subset (14, 16, 26, 28) of panels together with the adhesive, folding a second subset (74, 76, 78, 82) of the panels of the box template (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon; and
after folding the second subset (74, 76, 78, 82) of the panels, attaching the second subset (74, 76, 78, 82) of the panels together to hold the box template (24) in the close box (84) configuration even without assistance from a user or machine,
wherein the adhesive disposed on the one or more panels of the second subset (74, 76, 78, 82) is used to attach the second subset (74, 76, 78, 82) of panels together.
(Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive disposed on the one or more panels of the second subset is disposed on thereon before the folding the first subset of panels.
Felis disclosed a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the disposing of the adhesive onto the second subset of panels prior to the folding of the first subset of panels as taught by Felis, since column 2 lines 36-41 states such a modification allows the box template is ready to be erected prior to the folding.
Regarding claim 16, de Boer et al. modified by Felis disclose packaging an item (de Boer et al. – 50) in the box (de Boer et al. – 84). (de Boer et al. – Figure 6 and Page 4 paragraph 54)
Regarding claim 19, de Boer et al. modified by Felis disclose packaging the item (de Boer et al. – 50) in the box (de Boer et al. – 84) comprises positioning the item (de Boer et al. – 50) in the box template (de Boer et al. – 24) when the box template (de Boer et al. – 24) is in the partially folded configuration. (de Boer et al. – Figure 6 and Page 4 paragraph 54)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609) as applied to claim 16 above, and further in view of reference Feijen et al. (2015/0360433).
Regarding claim 17, de Boer et al. modified by Felis disclose the claimed invention as stated above but do not disclose positioning the item on a panel of the packaging template prior to the folding the first subset of the panels.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified method of de Boer et al. by incorporating the step of positioning the item on a panel of the packaging template prior to folding the first subset as taught by Feijen et al., since such a modification would allow the box to be completely erected in a single continuous process, thereby making the overall method more efficient.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of references Felis (4750609) and Feijen et al. (2015/0360433) as applied to claim 17 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 18, de Boer et al. modified by Felis and Feijen et al. disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference de Boer et al. (2019/0092513) in view of reference Felis (4750609) as applied to claim 19 above, and further in view of reference Gorski et al. (4050579).
Regarding claim 20, de Boer et al. modified by Felis disclose the claimed invention as stated above but do not disclose attaching at least one panel of the first subset of the panels to the item, wherein the at least one panel is attached with adhesive.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the steps of folding the panels into contact with the items and attaching panels to the items with adhesive as taught by Gorski et al., since column 
Regarding claim 21, de Boer et al. disclose a method of erecting a box (84), said method comprising:
providing a box template (24),
wherein the box template (24) having a plurality of panels (12, 14, 16, 18, 26, 28),
wherein one or more panels of the plurality of panels (12, 14, 16, 18, 26, 28) having an adhesive disposed thereon;
after providing the box template (24), folding a first subset (14, 16, 26, 28) of panels of the box template (24) to form a partially folded box template (10),
wherein one or more panels of the first subset (14, 16, 26, 28) having adhesive disposed thereon;
after folding the first subset (14, 16, 26, 28) of the panels, folding a second subset (74, 76, 78, 82) of the panels of the box template (24) to form a closed box (84),
wherein one or more panels of the second subset (74, 76, 78, 82) having adhesive (90) disposed thereon prior to the folding of the first subset of the panels; and
attaching the second subset (74, 76, 78, 82) of the panels together to hold the box template (24) in the close box (84) configuration even without assistance from a user or machine,

 (Figure 1-2, 6, 16-18 and Page 3 paragraph 41, 43, 45, Page 5 paragraph 63)
However, de Boer et al. do not explicitly disclose the adhesive is disposed on the first subset of panels and second subset of panels prior to the folding of the first subset of panels, and do not disclose attaching at least one panel of the first subset of panels to the item.
Felis disclosed a box template (10) comprising a plurality of panels (11, 12, 14, 15, 16), wherein at least one of said a plurality of panels (11, 12, 14, 15, 16) include adhesive (14a, 15a, 16a) with protective strip (17, 18, 19), and wherein the protective strips are peeled off prior to the folding the box template (10). (Figure 1 and Column 3 lines 40-43, 57-59, Column 4 lines 1-4, Column 6 lines 32-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of de Boer et al. by incorporating the disposing of the adhesive onto the second subset of panels prior to the folding of the first subset of panels as taught by Felis, since column 2 lines 36-41 states such a modification allows the box template is ready to be erected prior to the folding.
Gorski et al. disclose process of packaging of articles, said process comprising the steps of folding panels (136b, 136c) of a package template (114) and attaching said panels (136b, 136c) to a to-be-packaged item (160, 162) with adhesive. (Figure 7-10 and Column 2 lines 62-66, Column 7 lines 17-21, 41-45)
.

Response to Arguments
Applicant’s cancelation of claim 13 is acknowledged and require no further examining.  Claims 1-12 and 14-21 pending in the application.

In response to the arguments of the objections towards the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Feijen et al. (2015/0360433), in view of the amendments to the claims, Examiner withdraws the 102 rejections.
In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Reichert (3941037), in view of the amendments to the claims, Examiner withdraws the 102 rejections.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 27, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731